Title: From George Washington to the Citizens of Marblehead, 2 November 1789
From: Washington, George
To: Citizens of Marblehead


          
            Gentlemen,
            [2 November 1789]
          
          The reception with which you have been pleased to honor my arrival in Marblehead, and the sentiments of approbation and attachment which you have expressed of my conduct, and to my person, are too flattering and grateful not to be acknowledged with sincere thanks, and answered with unfeigned wishes for your prosperity.
          Avoiding to dwell on the diminution of pleasure, which the mention of your impaired circumstances occasions me, I desire to engage your thoughts on the pleasing prospect presented

to all our interests, and particularly to our fishery, in the efficiency of our government and the invigorated industry of our citizens.
          Protected in the exercise of those means, which the beneficent Parent of mankind has furnished for their sustenance and comfort, the Citizens of America, animated by virtuous enterprize, and actuated by due obedience to the laws and regulations of their government, may expect with confidence, to enjoy every blessing which industry can promise, and national union may ensure.
          Your attachment to the Constitution of the United States is worthy of men, who fought and bled for freedom, and who know its value.
          Your anxiety for my health, and your prayers for my happiness are replied to with solicitude for your welfare, and an earnest entreaty to the Author of good for your felicity.
          
            G. Washington.
          
        